NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 03 February 2022. As directed by the amendment: Claims 1, 3, 5, 6, 8, 10, 11, 13, 15, 16, and 18 have been amended, Claims 7, 9, 17, 19, and 20 have been cancelled,  and Claims 21 and 22 have been added.  Thus, Claims 1-6, 8, 10-16, 18, and 21-22 are presently pending in this application.
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant Michael Sasha John on 10 March 2022.
The application has been amended as follows: 
The CLAIMS have been amended as follows:
In Claim 1, Line 17, replace “according to the at least one network model value”  with 
“according to the at least one brain network model value”  
In Claim 1, Line 19, replace “according to the selected” with “according to the adjusted” 
In Claim 5, in Line 4, replace “transcranial magnetic stimulation therapy” with 

In Claim 5, in Line 6, replace “with the user interface”  with  “with the graphical user 
interface”
In Claim 8, in Line 2, replace “at least one value of the brain network model”  with  “at 
least one brain network model value”
In Claim 10, in Line 1, replace “the therapy delivered”  with  “the transcranial magnetic 
therapy delivered”
In Claim 10, in Line 2, replace “modulate either the at least first or second brain 
structure”  with  “modulate the selected brain structure” 
In Claim 11, in Line 5, replace “define a brain network model”  with “define a model of a 
brain network”
In Claim 11, in Line 9, replace “responsive selection of the stimulation parameter”  with  
“responsive selection of at least one stimulation parameter”
In Claim 11, in Line 12, replace “between-the” with “between the”
In Claim 11, in Line 13, replace “brain network model”  with “brain network” 
In Claim 11, in Line 14, replace “adjustment of the at least one stimulation parameter 
value”  with  “adjustment of at least one stimulation parameter value”  
In Claim 11, in Lines 15-16, replace “the at least one network model value”  with “the at 
least one brain network model value”  
In Claim 15, in Lines 2-3, replace “the brain network model of the brain network” with 
“the model of the brain network”
In Claim 15, in Line 4, replace “adjust stimulation therapy”  with  “adjust transcranial 
magnetic therapy”

“transcranial magnetic therapy”

Reasons for Allowance

Claims 1-6, 8, 10-16, 18, and 21-22 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The Applicant’s arguments (Pages 7-9 of Response filed 03 February 2022) and amendments to Claims 1, 3, 5, 6, 8, 10, 11, 13, 15, 16, and 18, together with the additional Examiner’s amendments made above, overcome the previous 35 USC 112(b)/pre-AIA  second paragraph rejection of Claims 1-6, 8, 10-16, 18, and 21-22 as made in the previous Non-Final Rejection Office Action mailed 04 August 2021. The additional Examiner’s amendments made above also corrects potential clarity and/or lack of antecedent basis issues in the claims. 
Therefore Claims 1-6, 8, 10-16, 18, and 21-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792